Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species having features claimed from a top view:
species 1. The invention disclosed in Fig. 2 and 3a and para 0031. 
species 2. The invention disclosed in Fig 2 and 3b and para 0040. 
species 3. The invention disclosed in Fig. 5 and 3a.
species 4. The invention disclosed in Fig. 5 and 3b.
species 5. The invention disclosed in Fig. 6 and 7, and para 0059.
species 6. The invention disclosed in Fig. 8 and 3a.
species 7. The invention disclosed in Fig. 8 and 3b.
species 8. The invention disclosed in Fig. 9 and 3a.
species 9. The invention disclosed in Fig. 9 and 3b.
species 10. The invention disclosed in Fig. 10 and 11 and 3a.
species 11. The invention disclosed in Fig. 10 and 11 and 3b.

The species are independent or distinct because these different embodiments are mutually exclusive from each other.  Species 2, 4, 7, 9, and 11 require a recess region removing the top portion of the grooves, and a sunken connection to the pillar MV1 while species 1, 3, 5, 6, 8 and 10 do not; species 3-11 require an upper chip; species 5 requires filler between the upper chip and the grooves and between the lower chip and the first redistribution layer; species 6 and 7 requires a flat bond between the lower chip and the lower redistribution layer; species 8 and 9 require a layered interposer to the sides of the lower chip while other species require pillars; species 10 and 11 require multiple openings in the second redistribution layer exposing multiple portions having grooves.
In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 18 are generic to all species; claim 11 is generic to species 1-7 and 10-11.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the prior art applicable to one invention would not likely be applicable to another invention.
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner can normally be reached M - F: 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva
Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THS/
Examiner, AU 2817

/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822